Exhibit 10.1

PINNACLE ENTERTAINMENT, INC.

2005 EQUITY AND PERFORMANCE INCENTIVE PLAN, AS AMENDED

PINNACLE ENTERTAINMENT, INC., a corporation existing under the laws of the State
of Delaware (the “Company”), hereby establishes and adopts the following 2005
Equity and Performance Incentive Plan, as amended and restated (the “Plan”).
Certain capitalized terms used in the Plan are defined in Article II.

RECITALS

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to encourage such individuals to remain as directors,
employees, consultants and/or advisors of the Company and its Affiliates by
increasing their proprietary interest in the Company’s growth and success; and

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of Awards to Participants whose judgment,
initiative and efforts are or have been or are expected to be responsible for
the success of the Company.

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

ARTICLE I

PURPOSE OF THE PLAN

1.1 Purpose. The purpose of the Plan is to assist the Company and its Affiliates
in attracting and retaining selected individuals to serve as directors,
employees, consultants and/or advisors of the Company who are expected to
contribute to the Company’s success and to achieve long-term objectives which
will inure to the benefit of all stockholders of the Company through the
additional incentives inherent in the Awards hereunder.

ARTICLE II

DEFINITIONS

2.1 “Affiliate” shall mean (i) any person or entity that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company (including any Parent or Subsidiary) or (ii) any
entity in which the Company has a significant equity interest, as determined by
the Committee.

2.2 “Applicable Laws” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal and state securities law, federal and state tax law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted. For all purposes of this Plan, references to statutes
and regulations shall be deemed to include any successor statutes and
regulations, to the extent reasonably appropriate as determined by the
Committee.

2.3 “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Award, Dividend Equivalent, Other Stock Unit Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.

2.4 “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.

2.5 “Board” shall mean the board of directors of the Company.

2.6 “Cause” shall have the meaning set forth in a Participant’s employment or
consulting agreement with the Company (if any), or if not defined therein, shall
mean (a) acts or omissions by the



--------------------------------------------------------------------------------

Participant which constitute intentional material misconduct or a knowing
violation of a material policy of the Company or any of its subsidiaries,
(b) the Participant personally receiving a benefit in money, property or
services from the Company or any of its subsidiaries or from another person
dealing with the Company or any of its subsidiaries, in material violation of
applicable law or Company policy, (c) an act of fraud, conversion,
misappropriation, or embezzlement by the Participant or his conviction of, or
entering a guilty plea or plea of no contest with respect to, a felony, or the
equivalent thereof (other than DUI), or (d) any deliberate and material misuse
or improper disclosure of confidential or proprietary information of the
Company.

2.7 “Change of Control” shall mean the occurrence of any of the following
events:

(i) The direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than 50% of the
voting power of the Company’s issued and outstanding voting securities in a
single transaction or a series of related transactions;

(ii) The direct or indirect sale or transfer by the Company of substantially all
of its assets to one or more unrelated Persons or Groups in a single transaction
or a series of related transactions;

(iii) The merger, consolidation or reorganization of the Company with or into
another corporation or other entity in which the Beneficial Owners (as such term
is defined below) of more than 50% of the voting power of the Company’s issued
and outstanding voting securities immediately before such merger or
consolidation do not own more than 50% of the voting power of the issued and
outstanding voting securities of the surviving corporation or other entity
immediately after such merger, consolidation or reorganization; or

(iv) During any consecutive 12-month period, individuals who at the beginning of
such period constituted the Board of the Company (together with any new
Directors whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

None of the foregoing events, however, shall constitute a Change of Control with
respect to any Award (or portion thereof) that constitutes deferred compensation
under Section 409A of the Code if such event is not a “change in control event”
under Treasury Regulations Section 1.409A-3(i)(5) or successor IRS guidance. For
purposes of determining whether a Change of Control has occurred, the following
Persons and Groups shall not be deemed to be “unrelated”: (A) such Person or
Group directly or indirectly has Beneficial Ownership of more than 50% of the
issued and outstanding voting power of the Company’s voting securities
immediately before the transaction in question, (B) the Company has Beneficial
Ownership of more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group, or (C) more than 50% of the voting
power of the issued and outstanding voting securities of such Person or Group
are owned, directly or indirectly, by Beneficial Owners of more than 50% of the
issued and outstanding voting power of the Company’s voting securities
immediately before the transaction in question. The terms “Person,” “Group,”
“Beneficial Owner,” and “Beneficial Ownership” shall have the meanings used in
the Exchange Act, and the rules promulgated thereunder. Notwithstanding the
foregoing, (I) Persons will not be considered to be acting as a “Group” solely
because they purchase or own stock of this Company at the same time, or as a
result of the same public offering, (II) however, Persons will be considered to
be acting as a “Group” if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction, with the Company, and (III) if a Person, including an entity, owns
stock both in the Company and in a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, with
the Company, such stockholders shall be considered to be acting as a Group with
other stockholders only with respect to the ownership in the corporation before
the transaction.

2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

2



--------------------------------------------------------------------------------

2.9 “Committee” shall mean the Committee constituted under Section 4.2 to
administer this Plan.

2.10 “Company” has the meaning set forth in introductory paragraph of the Plan.

2.11 “Consultant” means any person, including an advisor, who (i) is a natural
person, (ii) provides bona fide services to the Company or a Parent or
Subsidiary, and (iii) provides services that are not in connection with the
offer or sale of securities in a capital-raising transaction, and that do not
directly or indirectly promote or maintain a market for the securities of the
Company; provided that the term ‘Consultant’ does not include (i) Employees or
(ii) Directors who are paid only a director’s fee by the Company or who are not
compensated by the Company for their services as Directors.

2.12 “Continuous Status as an Employee, Director or Consultant” means that the
employment, director or consulting relationship is not interrupted or terminated
by the Company, any Parent or Subsidiary, or by the Employee, Director or
Consultant. Continuous Status as an Employee, Director or Consultant will not be
considered interrupted in the case of: (i) any leave of absence approved by the
Board, including sick leave, military leave, or any other personal leave,
provided, that for purposes of Incentive Stock Options, any such leave may not
exceed 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract (including certain Company policies) or statute;
(ii) transfers between locations of the Company or between the Company, its
Parent, its Subsidiaries or its successor; or (iii) in the case of an Award
other than an Incentive Stock Option, the ceasing of a person to be an Employee
while such person remains a Director or Consultant, the ceasing of a person to
be a Director while such person remains an Employee or Consultant or the ceasing
of a person to be a Consultant while such person remains an Employee or
Director.

2.13 “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

2.14 “Director” shall mean a non-employee member of the Board or a non-employee
member of the board of directors of a Parent or Subsidiary.

2.15 “Disability” shall mean total and permanent disability as defined in
Section 22(e)(3) of the Code.

2.16 “Dividend Equivalents” shall have the meaning set forth in Section 12.5.

2.17 “Eligible Employees” shall have the meaning set forth in Section 14.3.

2.18 “Eligible Option” shall have the meaning set forth in Section 14.3.

2.19 “Employee” shall mean any employee of the Company or any Parent or
Subsidiary.

2.20 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.21 “Exchange Grant” shall have the meaning set forth in Section 14.2.

2.22 “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be determined as follows:

(i) If the Shares are listed on any established stock exchange or a national
market system, including without limitation, the National Market System of
NASDAQ, the Fair Market Value of a Share will be (i) the closing sales price for
such Shares (or the closing bid, if no sales are reported) as quoted on that
system or exchange (or the system or exchange with the greatest volume of
trading in Shares) on the

 

3



--------------------------------------------------------------------------------

last market trading day prior to the day of determination or (ii) any sales
price for such Shares (or the closing bid, if no sales are reported) as quoted
on that system or exchange (or the system or exchange with the greatest volume
of trading in Shares) on the day of determination, as the Committee may select,
in each case as reported in the Wall Street Journal or any other source the
Committee considers reliable.

(ii) If the Shares are quoted on the NASDAQ System (but not on the NASDAQ
National Market System) or are regularly quoted by recognized securities dealers
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Shares on (i) the
last market trading day prior to the day of determination or (ii) the day of
determination, as the Committee may select, in each case as reported in the Wall
Street Journal or any other source the Committee considers reliable.

(iii) If the Shares are not traded as set forth above, the Fair Market Value
will be determined in good faith by the Committee with reference to the earnings
history, book value and prospects of the Company in light of market conditions
generally, and any other factors the Committee considers appropriate, such
determination by the Committee to be final, conclusive and binding.

2.23 “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than 50 percent of the voting
interests.

2.24 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

2.25 “Individual Arrangements” means the Nonqualified Stock Option Agreement
dated as of January 11, 2003 by and between the Company and Stephen H. Capp, the
Nonqualified Stock Option Agreements dated as of April 10, 2002 by and between
the Company and Daniel R. Lee, the Nonqualified Stock Option Agreement dated as
of August 1, 2008 by and between the Company and Carlos Ruisanchez, and the
Nonqualified Stock Option Agreement dated as of March 14, 2010 by and between
the Company and Anthony M. Sanfilippo.

2.26 “Limitations” shall have the meaning set forth in Section 3.2.

2.27 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.28 “Option Exchange Program” shall have the meaning set forth in Section 14.2.

2.29 “Other Stock Unit Award” shall have the meaning set forth in Section 8.1.

2.30 “Parent” means a “parent corporation” with respect to the Company, whether
now or later existing, as defined in Section 424(e) of the Code.

2.31 “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

2.32 “Payee” shall have the meaning set forth in Section 13.1.

2.33 “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article IX.

 

4



--------------------------------------------------------------------------------

2.34 “Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
to be measured.

2.35 “Performance Share” shall mean any grant pursuant to Article IX of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

2.36 “Performance Unit” shall mean any grant pursuant to Article IX of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

2.37 “Prior Plans” shall mean, collectively, the Company’s 1993, 1996, 2001 and
2002 Option Plans, as amended.

2.38 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

2.39 “Restricted Period” shall have the meaning set forth in Section 7.1.

2.40 “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.41 “Shares” shall mean the shares of common stock of the Company, par value
$0.10 per share.

2.42 “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article VI.

2.43 “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

2.44 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

ARTICLE III

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to adjustment as provided in Section 12.2, a total of 8,950,000
Shares shall be authorized for grant under the Plan, plus any Shares subject to
awards granted under the Prior Plans and Individual Arrangements, which such
awards are forfeited, expire or otherwise terminate without issuance of Shares,
or are settled for cash or otherwise do not result in the issuance of Shares, on
or after the effective date of this Plan. Any Shares that are subject to

 

5



--------------------------------------------------------------------------------

Awards of Options or Stock Appreciation Rights shall be counted against this
limit as one Share for every one Share granted. Any Shares that are subject to
Awards other than Options or Stock Appreciation Rights (including, but not
limited to, Shares delivered in satisfaction of Dividend Equivalents) shall be
counted against this limit as 1.4 Shares for every one Share granted.

(b) If any Shares subject to an Award or to an award under the Prior Plans or
Individual Arrangements are forfeited, expire or otherwise terminate without
issuance of such Shares, or any Award or award under the Prior Plans or
Individual Arrangements is settled for cash or otherwise does not result in the
issuance of all or a portion of the Shares subject to such Award, the Shares
shall, to the extent of such forfeiture, expiration, termination, cash
settlement or non-issuance, again be available for Awards under the Plan,
subject to Section 3.1(e) below.

(c) In the event that (i) any Option or other Award granted under this Plan or
any option or award granted under the Prior Plans or Individual Arrangements is
exercised through the tendering of Shares (either actually, by attestation, or
by the giving of instructions to a broker to remit to the Company that portion
of the sales price required to pay the exercise price) or by the withholding of
Shares by the Company, or (ii) withholding tax liabilities arising from such
Options or Awards under this Plan or options or awards under a Prior Plan or an
Individual Arrangement are satisfied by the tendering of Shares (either
actually, by attestation, or by the giving of instructions to a broker to remit
to the Company that portion of the sales price required to pay the exercise
price) or by the withholding of Shares by the Company, then the Shares so
tendered or withheld shall not again be available for Awards under the Plan.

(d) Substitute Awards shall not reduce the Shares authorized for issuance under
the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines, has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were employees, directors
or consultants of such acquired or combined company before such acquisition or
combination.

(e) Any Shares that again become available for grant pursuant to this Article
III shall be added back as one Share if such Shares were subject to Options or
Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans or Individual Arrangements,
and as 1.4 Shares if such Shares were subject to Awards other than Options or
Stock Appreciation Rights granted under the Plan.

3.2 Limitations on Grants to Individual Participant. Subject to adjustment as
provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any 12-month period with respect to more than
1,500,000 Shares, or (ii) Restricted Stock, Performance Awards and/or Other
Stock Unit Awards that are denominated in Shares in any 12-month period with
respect to more than 750,000 Shares (the “Limitations”). In addition to the
foregoing, the maximum dollar value payable to any Participant in any 12-month
period with respect to Performance Awards and/or Other Stock Unit Awards that
are valued with reference to cash or property other than Shares is $2,500,000.
If an Award is cancelled, the cancelled Award shall continue to be counted
toward the applicable Limitations.

3.3 Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

ELIGIBILITY AND ADMINISTRATION

4.1 Eligibility. Any Employee, Director or Consultant shall be eligible to be
selected as a Participant. Only Employees may receive awards of Incentive Stock
Options.

4.2 Administration.

(a) The Plan shall be administered by the Committee, constituted as follows:

(i) The Committee will consist of the Board, or a committee designated by the
Board, which Committee will be constituted to satisfy Applicable Laws. Once
appointed, a Committee will serve in its designated capacity until otherwise
directed by the Board. The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan. Notwithstanding
the foregoing, unless the Board expressly resolves to the contrary, while the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan will
be administered only by the Compensation Committee of the Board (or such other
committee designated by the Compensation Committee of the Board), consisting of
no fewer than two Directors, each of whom is (A) a “non-employee director”
within the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act,
(B) an “outside director” within the meaning of Section 162(m)(4)(C)(i) of the
Code, and (C) an “independent director” for purpose of the rules and regulations
of the New York Stock Exchange or other exchange or quotation system on which
the Shares are principally traded; provided, however, the failure of the
Committee to be composed solely of individuals who are “non-employee directors,”
“outside directors,” and “independent directors” shall not render ineffective or
void any awards or grants made by, or other actions taken by, such Committee.

(ii) The Plan may be administered by different bodies with respect to Directors,
officers who are not Directors, and Employees and Consultants who are neither
Directors nor officers, and Covered Employees.

(b) The Committee shall have full discretion, power and authority, subject to
the provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees, Consultants and Directors to whom
Awards may from time to time be granted hereunder; (ii) determine the type or
types of Awards, not inconsistent with the provisions of the Plan, to be granted
to each Participant hereunder; (iii) determine the number of Shares to be
covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder and the form and content of any Award Agreement; (v) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property, subject to the provisions of the Plan;
(vi) determine whether, to what extent and under what circumstances any Award
shall be modified, amended, canceled or suspended; (vii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (viii) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (ix) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(x) determine whether any Award will have Dividend Equivalents; (xi) determine
whether, to what extent, and under what circumstances cash, Shares, or other
property payable with respect to an Award shall be deferred either automatically
or at the election of the Participant; provided that the Committee shall take no
action that would subject the Participant to a penalty tax under Section 409A of
the Code; and (xii) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan.

(c) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, any stockholder and
any Employee or any Affiliate. A

 

7



--------------------------------------------------------------------------------

majority of the members of the Committee may determine its actions and fix the
time and place of its meetings.

(d) The Committee may delegate to a committee of one or more Directors of the
Company or, to the extent permitted by Applicable Law, to one or more officers
or a committee of officers, the authority to grant Awards to Employees and
officers of the Company who are not Directors, Covered Employees, or “officers,”
as such term is defined by Rule 16a-1(f) of the Exchange Act, and to cancel or
suspend Awards to Employees and officers of the Company who are not Directors,
Covered Employees, or “officers,” as such term is defined by Rule 16a-1(f) of
the Exchange Act.

ARTICLE V

OPTIONS

5.1 Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article V and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

5.2 Award Agreements. All Options granted pursuant to this Article V shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. Granting of an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article V may hold more than one
Option granted pursuant to the Plan at the same time.

5.3 Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article V shall not be less than 100% of the Fair Market Value of such Share on
the date of grant of such Option. Other than pursuant to Section 12.2, the
Committee shall not be permitted to (a) lower the option price per Share of an
Option after it is granted, (b) cancel an Option when the option price per Share
exceeds the Fair Market Value of the underlying Shares in exchange for another
Award (other than in connection with Substitute Awards), and (c) take any other
action with respect to an Option that may be treated as a repricing under the
rules and regulations of the New York Stock Exchange or other exchange or
quotation system on which the Shares are principally traded.

5.4 Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted.

5.5 Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian, beneficiary, or legal
representative, or Family Members, as may be provided in an Award Agreement) as
to all or part of the Shares covered thereby, by the giving of written notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased, accompanied by payment of the full purchase price for the
Shares being purchased. Unless otherwise provided in an Award Agreement, full
payment of such purchase price shall be made at the time of exercise and shall
be made (a) in cash or by certified check or bank check or wire transfer of
immediately available funds, (b) with the consent of the Committee, by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value) that have been owned for a period of at least six months
(or such other period to avoid accounting charges against the Company’s
earnings), (c) with the consent of the Committee, by delivery of other
consideration (including, where permitted by law and the Committee, other
Awards) having a Fair Market Value on the exercise date equal to the total
purchase price, (d) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (e) with the
consent of the Committee, by delivery of a properly executed exercise notice
together with any other documentation as the Committee and the Participant’s
broker, if applicable, require to effect an exercise of the Option and delivery
to the Company of the sale or other proceeds (as permitted by Applicable Law)
required to pay the exercise price, (f) through any other method specified in an
Award Agreement, or (g) any combination of any

 

8



--------------------------------------------------------------------------------

of the foregoing. In connection with a tender of previously acquired Shares
pursuant to clause (b) above, the Committee, in its sole discretion, may permit
the Participant to constructively exchange Shares already owned by the
Participant in lieu of actually tendering such Shares to the Company, provided
that adequate documentation concerning the ownership of the Shares to be
constructively tendered is furnished in form satisfactory to the Committee. The
notice of exercise, accompanied by such payment, shall be delivered to the
Company at its principal business office or such other office as the Committee
may from time to time direct, and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Committee may from
time to time prescribe. In no event may any Option granted hereunder be
exercised for a fraction of a Share. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

5.6 Form of Settlement. In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

5.7 Incentive Stock Options. With respect to the Options that may be granted by
the Committee under the Plan, the Committee may grant Options intended to
qualify as Incentive Stock Options to any Employee of the Company or any Parent
or Subsidiary, subject to the requirements of Section 422 of the Code. The Award
Agreement of an Option intended to qualify as an Incentive Stock Option shall
designate the Option as an Incentive Stock Option Notwithstanding anything in
Section 3.1 to the contrary and solely for the purposes of determining whether
Shares are available for the grant of Incentive Stock Options under the Plan,
the maximum aggregate number of Shares with respect to which Incentive Stock
Options may be granted under the Plan shall be 8,950,000 Shares. Notwithstanding
the provisions of Section 5.3, in the case of an Incentive Stock Option granted
to an Employee who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent of the voting power of all classes of
capital stock of the Company or any Parent or Subsidiary, the per Share exercise
price will be no less than 110% of the Fair Market Value per Share on the date
of grant. Notwithstanding the provisions of Section 5.4, in the case of an
Incentive Stock Option granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent of the
voting power of all classes of capital stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option will be five years from the
date of grant or any shorter term specified in the Award Agreement.
Notwithstanding the foregoing, if the Shares subject to an Employee’s Incentive
Stock Options (granted under all plans of the Company or any Parent or
Subsidiary), which become exercisable for the first time during any calendar
year, have a Fair Market Value in excess of $100,000, the Options accounting for
this excess will be not be treated as Incentive Stock Options. For purposes of
the preceding sentence, Incentive Stock Options will be taken into account in
the order in which they were granted, and the Fair Market Value of the Shares
will be determined as of the time of grant.

5.8 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds exercisable Options on the date his or her Continuous Status
as an Employee, Director or Consultant terminates (other than because of
termination due to Cause, death or Disability), the Participant may exercise the
Options that were vested and exercisable as of the date of termination until the
end of the original term or for a period of 90 days following such termination,
whichever is earlier (or such other period as is set forth in the Award
Agreement or determined by the Committee). If the Participant is not entitled to
exercise his or her entire Option at the date of such termination, the Shares
covered by the unexercisable portion of the Option will revert to the Plan,
unless otherwise set forth in the Award Agreement or determined by the
Committee. The Committee may determine in its sole discretion that such
unexercisable portion of the Option will become exercisable at such times and on
such terms as the Committee may determine in its sole discretion. If the
Participant does not exercise an Option within the time specified above after
termination, that Option will expire, and the Shares covered by it will revert
to the Plan, except as otherwise determined by the Committee.

5.9 Disability of Participant. If a Participant holds exercisable Options on the
date his or her Continuous Status as an Employee, Director or Consultant
terminates because of Disability, the Participant may exercise the Options that
were vested and exercisable as of the date of termination until the end of the
original term or for a period of 36 months following such termination, whichever
is earlier (or such other

 

9



--------------------------------------------------------------------------------

period as is set forth in the Award Agreement or determined by the Committee).
If the Participant is not entitled to exercise his or her entire Option at the
date of such termination, the Shares covered by the unexercisable portion of the
Option will revert to the Plan, unless otherwise set forth in the Award
Agreement or determined by the Committee. The Committee may determine in its
sole discretion that such unexercisable portion of the Option will become
exercisable at such times and on such terms as the Committee may determine in
its sole discretion. If the Participant does not exercise an Option within the
time specified above after termination, that Option will expire, and the Shares
covered by it will revert to the Plan, except as otherwise determined by the
Committee.

5.10 Death of Participant. If a Participant holds exercisable Options on the
date his or her death, the Participant’s estate or a person who acquired the
right to exercise the Option by bequest or inheritance or under Section 12.3 may
exercise the Options that were vested and exercisable as of the date of death
until the end of the original term or for a period of 36 months following the
date of death, whichever is earlier (or such other period as is set forth in the
Award Agreement or determined by the Committee). If the Participant is not
entitled to exercise his or her entire Option at the date of death, the Shares
covered by the unexercisable portion of the Option will revert to the Plan,
unless otherwise set forth in the Award Agreement or determined by the
Committee. The Committee may determine in its sole discretion that such
unexercisable portion of the Option will become exercisable at such times and on
such terms as the Committee may determine in its sole discretion. If the
Participant’s estate or a person who acquired the right to exercise the Option
by bequest or inheritance or under Section 12.3 does not exercise the Option
within the time specified above after the date of death, the Option will expire,
and the Shares covered by it will revert to the Plan, except as otherwise
determined by the Committee.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Grant and Exercise. The Committee may provide Stock Appreciation Rights
either alone or in addition to other Awards upon such terms and conditions as
the Committee may establish in its sole discretion.

6.2 Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise or such other amount as the Committee shall so determine at any
time during a specified period before the date of exercise over (ii) the grant
price of the right on the date of grant, which, except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, shall not
be less than the Fair Market Value of one Share on such date of grant of the
right.

(b) Upon the exercise of a Stock Appreciation Right, payment shall be made in
whole Shares, or cash to the extent permissible without penalty to the
Participant under Section 409A of the Code.

(c) The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

(d) The Committee may impose such other conditions or restrictions on the terms
of exercise and the exercise price of any Stock Appreciation Right, as it shall
deem appropriate. In connection with the foregoing, the Committee shall consider
the applicability and effect of Section 162(m) of the Code. Notwithstanding the
foregoing provisions of this Section 6.2, but subject to Section 12.2, a Stock
Appreciation Right shall not have (i) an exercise price less than Fair Market
Value on the date of grant, or (ii) a term of greater than ten years. In
addition to the foregoing, but subject to Section 12.2, the base amount of any
Stock Appreciation Right shall not be reduced after the date of grant. The
Committee shall take no action under this Article VI that would subject a
Participant to a penalty tax under Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

6.3 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds exercisable Stock Appreciation Rights on the date his or her
Continuous Status as an Employee, Director or Consultant terminates (other than
because of termination due to Cause, death or Disability), the Participant may
exercise the Stock Appreciation Rights that were vested and exercisable as of
the date of termination until the end of the original term or for a period of 90
days following such termination, whichever is earlier (or such other period as
is set forth in the Award Agreement or determined by the Committee). If the
Participant is not entitled to exercise his or her entire Stock Appreciation
Right at the date of such termination, the Shares covered by the unexercisable
portion of the Stock Appreciation Right will revert to the Plan, unless
otherwise set forth in the Award Agreement or determined by the Committee. The
Committee may determine in its sole discretion that such unexercisable portion
of the Stock Appreciation Right will become exercisable at such times and on
such terms as the Committee may determine in its sole discretion. If the
Participant does not exercise a Stock Appreciation Right within the time
specified above after termination, that Stock Appreciation Right will expire,
and the Shares covered by it will revert to the Plan, except as otherwise
determined by the Committee.

6.4 Disability of Participant. If a Participant holds exercisable Stock
Appreciation Rights on the date his or her Continuous Status as an Employee,
Director or Consultant terminates because of Disability, the Participant may
exercise the Stock Appreciation Rights that were vested and exercisable as of
the date of termination until the end of the original term or for a period of 36
months following such termination, whichever is earlier (or such other period as
is set forth in the Award Agreement or determined by the Committee). If the
Participant is not entitled to exercise his or her entire Stock Appreciation
Right at the date of such termination, the Shares covered by the unexercisable
portion of the Stock Appreciation Right will revert to the Plan, unless
otherwise set forth in the Award Agreement or determined by the Committee. The
Committee may determine in its sole discretion that such unexercisable portion
of the Stock Appreciation Right will become exercisable at such times and on
such terms as the Committee may determine in its sole discretion. If the
Participant does not exercise a Stock Appreciation Right within the time
specified above after termination, that Stock Appreciation Right will expire,
and the Shares covered by it will revert to the Plan, except as otherwise
determined by the Committee.

6.5 Death of Participant. If a Participant holds exercisable Stock Appreciation
Rights on the date his or her death, the Participant’s estate or a person who
acquired the right to exercise the Stock Appreciation Rights by bequest or
inheritance or under Section 12.3 may exercise the Stock Appreciation Rights
that were vested and exercisable as of the date of death until the end of the
original term or for a period of 36 months following the date of death,
whichever is earlier (or such other period as is set forth in the Award
Agreement or determined by the Committee). If the Participant is not entitled to
exercise his or her entire Stock Appreciation Right at the date of death, the
Shares covered by the unexercisable portion of the Stock Appreciation Right will
revert to the Plan, unless otherwise set forth in the Award Agreement or
determined by the Committee. The Committee may determine in its sole discretion
that such unexercisable portion of the Stock Appreciation Right will become
exercisable at such times and on such terms as the Committee may determine in
its sole discretion. If the Participant’s estate or a person who acquired the
right to exercise the Stock Appreciation Right by bequest or inheritance or
under Section 12.3 does not exercise the Stock Appreciation Right within the
time specified above after the date of death, the Stock Appreciation Right will
expire, and the Shares covered by it will revert to the Plan, except as
otherwise determined by the Committee.

ARTICLE VII

RESTRICTED STOCK AWARDS

7.1 Grants. Awards of Restricted Stock may be issued hereunder to Participants
either alone or in addition to other Awards granted under the Plan (a
“Restricted Stock Award”). A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Restriction Period”). The provisions of Restricted Stock Awards
need not be the same with respect to each recipient. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the
issuance of Restricted Stock.

 

11



--------------------------------------------------------------------------------

7.2 Award Agreements. The terms of any Restricted Stock Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.

7.3 Rights of Holders of Restricted Stock. Except as otherwise provided in the
Award Agreement, beginning on the date of grant of the Restricted Stock Award
and subject to execution of the Award Agreement, the Participant shall become a
shareholder of the Company with respect to all Shares subject to the Award
Agreement and shall have all of the rights of a shareholder, including the right
to vote such Shares and the right to receive distributions made with respect to
such Shares; provided, however that any Shares or any other property (other than
cash) distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Shares.

ARTICLE VIII

OTHER STOCK UNIT AWARDS

8.1 Other Stock Unit Awards. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards shall be paid in Shares or cash. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Employees, Consultants and Directors to whom and the time or times at which such
Other Stock Unit Awards shall be made, the number of Shares to be granted
pursuant to such Awards, and all other conditions of the Awards. The provisions
of Other Stock Unit Awards need not be the same with respect to each recipient.

8.2 Terms and Conditions. Shares (including securities convertible into Shares)
subject to Awards granted under this Article VIII may be issued for no
consideration or for such minimum consideration as may be required by Applicable
Law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Article VIII shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

ARTICLE IX

PERFORMANCE AWARDS

9.1 Terms of Performance Awards. Performance Awards may be issued hereunder to
Participants, for no consideration or for such minimum consideration as may be
required by Applicable Law, either alone or in addition to other Awards granted
under the Plan. The performance criteria to be achieved during any Performance
Period and the length of the Performance Period shall be determined by the
Committee upon the grant of each Performance Award; provided, however, that a
Performance Period shall not be shorter than six months nor longer than five
years. Except as provided in Article XI or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 10.2. The amount of the Award to be
distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period.

ARTICLE X

CODE SECTION 162(M) PROVISIONS

10.1 Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time Restricted Stock, a Performance Award or an
Other Stock Unit Award is granted to a Participant who is, or is likely to be,
as of the end of the tax year in which the Company would claim a tax

 

12



--------------------------------------------------------------------------------

deduction in connection with such Award, a Covered Employee, then the Committee
may provide that this Article X is applicable to such Award.

10.2 Performance Criteria. If Restricted Stock, a Performance Award or an Other
Stock Unit Award is subject to this Article X, then the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of or growth of one or any combination of the
following factors, or an objective formula determined at the time of the Award
that is based on modified or unmodified calculations of one or any combination
of the following factors: net sales; pretax income before or after allocation of
corporate overhead and bonus; earnings per share; net income; division, group or
corporate financial goals; return on stockholders’ equity; return on assets;
attainment of strategic and operational initiatives; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Company; market share; gross profits; earnings before taxes; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization (“EBITDA”); an adjusted formula of EBITDA determined by the
Committee; economic value-added models; comparisons with various stock market
indices; reductions in costs, and/or return on invested capital of the Company
or any Affiliate, division or business unit of the Company for or within which
the Participant is primarily employed. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of an
Affiliate, division or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. Unless the Committee specifies
otherwise when it sets performance goals for an Award, objective adjustments
shall be made to any of the foregoing measures for items that will not properly
reflect the Company’s financial performance for these purposes, such as the
write-off of debt issuance costs, pre-opening and development costs, gain or
loss from asset dispositions, asset or other impairment charges, litigation
settlement costs, and other non-routine items that may occur during the
Performance Period. Also, unless the Committee determines otherwise in setting
the performance goals for an Award, such performance goals shall be applied by
excluding the impact of (a) restructurings, discontinued operations and charges
for extraordinary items, (b) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, or (c) a change in accounting standards required by generally
accepted accounting principles. Such performance goals shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.

10.3 Adjustments. Notwithstanding any provision of the Plan (other than Article
XI), with respect to any Restricted Stock, Performance Award or Other Stock Unit
Award that is subject to this Article X, the Committee may adjust downward, but
not upward, the amount payable pursuant to such Award, and the Committee may not
waive the achievement of the applicable performance goals, except in the case of
the death or Disability of the Participant or the occurrence of a Change of
Control.

10.4 Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Restricted Stock, Performance
Award or Other Stock Unit Award that is subject to this Article X, the Committee
shall certify in writing that the applicable performance goals have been
achieved to the extent necessary for such Award to qualify as “performance based
compensation” within the meaning of Section 162(m)(4)(C) of the Code.

10.5 Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article X as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or which are not inconsistent with such requirements.

ARTICLE XI

CHANGE OF CONTROL PROVISIONS

11.1 Impact of Change of Control. Except as otherwise provided in the Award
Agreement evidencing an Award granted after the Board’s adoption of the
amendment and restatement to the Plan on

 

13



--------------------------------------------------------------------------------

May 20, 2014 (the “2014 Restatement”), immediately prior to a Change of Control
of the Company, (a) Options and Stock Appreciation Rights outstanding as of the
date of the Change of Control shall vest and become fully exercisable,
(b) restrictions and deferral limitations on Restricted Stock shall lapse and
the Restricted Stock shall become free of all restrictions and limitations and
become fully vested, (c) all Performance Awards shall be considered to be earned
and payable at target (as established by the Committee) and become fully vested,
and any deferral or other restriction shall lapse and such Performance Awards
shall be immediately settled or distributed, (d) the restrictions and deferral
limitations and other conditions applicable to any Other Stock Unit Awards or
any other Awards shall lapse, and such Other Stock Unit Awards or such other
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable to the full extent of the original grant,
and (e) such other additional benefits, changes or adjustments as the Committee
deems appropriate and fair shall apply, subject in each case to any terms and
conditions contained in the Award Agreement evidencing such Award. The foregoing
provisions shall apply to all Awards granted on or before the 2014 Restatement,
notwithstanding anything to the contrary contained in the Award Agreements or
other documents relating to such Awards. For the avoidance of doubt, to the
extent any Award Agreement or other document relating to an Award granted before
the date of a Change of Control provides for termination, cancellation or
forfeiture of the Award upon a termination of employment, and the employment of
the recipient of such Award is terminated on the date of a Change of Control,
the Award holder shall entitled to the benefits set forth in the first sentence
of this Section 11.1, notwithstanding such termination of employment.
Notwithstanding any other provision of the Plan, the Committee, in its
discretion, may determine that, upon the occurrence of a Change of Control of
the Company, (a) each Option and Stock Appreciation Right shall remain
exercisable for only a limited period of time determined by the Committee
(provided that they remain exercisable for at least 30 days after notice of such
action is given to the Participants), or (b) each Option and Stock Appreciation
Right outstanding shall terminate within a specified number of days after notice
to the Participant, and such Participant shall receive, with respect to each
Share subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change of Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine. Notwithstanding the foregoing and the
provisions of Section 11.2, the Committee will take no action that would subject
any Participant to a penalty tax under Section 409A of the Code.

11.2 Assumption Upon Change of Control. Notwithstanding the foregoing, the terms
of any Award Agreement for an Award granted following the 2014 Restatement may
also provide that, if in the event of a Change of Control the successor company
assumes or substitutes for an Option, Stock Appreciation Right, Share of
Restricted Stock or Other Stock Unit Award, then each outstanding Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award shall
not be accelerated as described in Sections 11.1(a), (b) and (d). For the
purposes of this Section 11.2, an Option, Stock Appreciation Right, Share of
Restricted Stock or Other Stock Unit Award shall be considered assumed or
substituted for if following the Change of Control the award confers the right
to purchase or receive, for each Share subject to the Option, Stock Appreciation
Right, Restricted Stock Award or Other Stock Unit Award immediately prior to the
Change of Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change of Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award or Other Stock Unit Award, for
each Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change of Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. Any assumption or substitution of an Incentive Stock
Option will be made in a manner that will not be considered a “modification”
under the provisions of Section 424(h)(3) of the Code. Notwithstanding the
foregoing, on such terms and conditions as may be set forth in an Award
Agreement, in the event of a termination of a Participant’s employment in such
successor company within a specified time

 

14



--------------------------------------------------------------------------------

period following such Change of Control, each Award held by such Participant at
the time of the Change of Control shall be accelerated as described in Sections
11.1(a), (b) and (d) above.

ARTICLE XII

GENERALLY APPLICABLE PROVISIONS

12.1 Amendment and Modification of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by Applicable Law; provided
that the Board may not amend the Plan in any manner that would result in
noncompliance with Rule 16b-3 of the Exchange Act; and further provided that the
Board may not, without the approval of the Company’s stockholders, amend the
Plan to (a) increase the number of Shares that may be the subject of Awards
under the Plan (except for adjustments pursuant to Section 12.2), (b) expand the
types of awards available under the Plan, (c) materially expand the class of
persons eligible to participate in the Plan, (d) amend any provision of
Section 5.3, (e) increase the maximum permissible term of any Option specified
by Section 5.4, or (f) amend any provision of Section 3.2. In addition, no
amendments to, or termination of, the Plan (other than by reason of the failure
of stockholders to approve the Plan in the manner set forth in Section 13.12)
shall in any way impair the rights of a Participant under any Award previously
granted without such Participant’s consent.

12.2 Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Shares or the value thereof,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Committee, in its sole discretion, deems equitable or appropriate,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan and, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. Where an adjustment under this Section 12.2 is made to an Incentive
Stock Option, the adjustment will be made in a manner which will not be
considered a “modification” under the provisions of subsection 424(h)(3) of the
Code.

12.3 Transferability of Awards. Except as provided below, and except as
otherwise authorized by the Committee in an Award Agreement, no Award, and no
Shares subject to Awards that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. Notwithstanding the foregoing, to the extent that the
Committee so authorizes in the Award Agreement or otherwise, an Award other than
an Incentive Stock Option may be assigned, in whole or in part, during the
Participant’s lifetime to one or more Family Members of the Participant. Rights
under the assigned portion may be exercised by the Family Member(s) who acquire
a proprietary interest in such Award pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
Award immediately before such assignment and shall be set forth in such
documents issued to the assignee as the Committee deems appropriate.

(a) Designation of Beneficiary. A Participant may file a written designation of
a beneficiary who is to receive any Awards that remain unexercised in the event
of the Participant’s death. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for the
designation to be effective. The Participant may change such designation of
beneficiary at any time by written notice to the Committee, subject to the above
spousal consent requirement.

(b) Effect of No Designation. If a Participant dies and there is no beneficiary
validly designated and living at the time of the Participant’s death, the
Company will deliver such Participant’s

 

15



--------------------------------------------------------------------------------

Awards to the executor or administrator of his or her estate, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Awards to the spouse or to any
one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

(c) Death of Spouse or Dissolution of Marriage. If a Participant designates his
or her spouse as beneficiary, that designation will be deemed automatically
revoked if the Participant’s marriage is later dissolved. Similarly, any
designation of a beneficiary will be deemed automatically revoked upon the death
of the beneficiary if the beneficiary predeceases the Participant. Without
limiting the generality of the preceding sentence, the interest in Awards of a
spouse of a Participant who has predeceased the Participant or whose marriage
has been dissolved will automatically pass to the Participant, and will not be
transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor will any such interest pass under the laws of intestate
succession.

12.4 Termination of Employment. The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Affiliate (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

12.5 Dividend Equivalents. Subject to the provisions of the Plan and any Award
Agreement, the recipient of an Award (including any deferred Award) may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, cash, stock or other property dividends, or cash payments in amounts
equivalent to stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested.

ARTICLE XIII

MISCELLANEOUS

13.1 Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or to the Participant’s
executors, administrators, guardian, beneficiary, or legal representative, or
Family Members) (any such person, a “Payee”) net of any applicable Federal,
State and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Rights,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award, or (e) any other event occurring pursuant to the
Plan. The Company or any Affiliate shall have the right to withhold from wages
or other amounts otherwise payable to such Payee such withholding taxes as may
be required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to such
Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value) that have been owned
for a period of at least six months (or such other period to avoid accounting
charges against the Company’s earnings), or by directing the Company to retain
Shares (up to the employee’s minimum required tax withholding rate) otherwise
deliverable in connection with the Award. If Shares acquired upon exercise of
any Incentive Stock Option are disposed of in a disposition that, under
Section 422 of the Code, disqualifies the holder from the application of
Section 421(a) of the Code, the holder of the Shares immediately before the
disposition will comply with any requirements imposed by the Company in order to
enable the Company to secure the related income tax deduction to which it is
entitled in such event.

 

16



--------------------------------------------------------------------------------

13.2 Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Consultant or
Director the right to continue in the employment or service of the Company or
any Affiliate or affect any right that the Company or any Affiliate may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee, Consultant or Director at any time for
any reason. The Company shall not be liable for the loss of existing or
potential profit from an Award granted in the event of termination of an
employment or other relationship. No Employee or Participant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees or Participants under the Plan.

13.3 Prospective Recipient. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

13.4 Cancellation of Award. Notwithstanding anything to the contrary contained
herein, all outstanding Awards granted to any Participant may be canceled in the
discretion of the Committee if the Participant’s Continuous Status as an
Employee, Director or Consultant is terminated for Cause, or if, after the
termination of the Participant’s Continuous Status as an Employee, Director, or
Consultant, the Committee determines that Cause existed before such termination.

13.5 Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the provisions of this
Plan, the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

13.6 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan and any Stock Appreciation Rights constitute a
special incentive payment to the Participant and shall not be taken into
account, to the extent permissible under Applicable Law, as compensation for
purposes of any of the employee benefit plans of the Company or any Affiliate
except as may be determined by the Committee or by the Board or board of
directors of the applicable Affiliate.

13.7 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.8 Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

 

17



--------------------------------------------------------------------------------

13.9 Construction. All references in the Plan to “Section,” “Sections,” or
“Article” are intended to refer to the Section, Sections or Article, as the case
may be, of the Plan. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

13.10 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

13.11 Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

13.12 Effective Date of Plan; Termination of Plan. The Plan shall be effective
on the date of its adoption by the Board, subject to the approval of the Plan,
within 12 months thereafter, by affirmative votes representing a majority of the
votes cast under Applicable Laws at a duly constituted meeting of the
stockholders of the Company. After the adoption of this Plan by the Board,
Awards may be made, but all such Awards shall be subject to stockholder approval
of this Plan in accordance with the first sentence of this Section 13.12, and no
Options or Stock Appreciation Rights may be exercised prior to such stockholder
approval of the Plan. If the stockholders do not approve this Plan in the manner
set forth in the first sentence of this Section 13.12, this Plan, and all Awards
granted hereunder, shall be null and void and of no effect. Awards may be
granted under the Plan at any time and from time to time on or prior to the
tenth anniversary of the effective date of the Plan (unless the Board sooner
suspends or terminates the Plan under Section 12.1), on which date the Plan will
expire except as to Awards then outstanding under the Plan. Notwithstanding the
foregoing, unless affirmative votes representing a majority of the votes cast
under Applicable Laws approve the continuation of Article X at the first duly
constituted meeting of the stockholders of the Company that occurs in the fifth
year following the later of i) the effective date of this Plan or ii) the then
most recent re-approval of the continuation of Article X of the Plan, no Awards
other than Options or Stock Appreciation Rights shall be made to Covered
Employees following the date of such meeting. Except as set forth in the third
sentence of this Section 13.12, outstanding Awards shall remain in effect until
they have been exercised or terminated, or have expired.

13.13 Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

13.14 Effect on Prior Plans. On the approval of this Plan by the stockholders of
the Company in the manner set forth in Section 13.12, the Prior Plans shall be
cancelled and no further grants or awards shall be made under the Prior Plans.
Grants and awards made under the Prior Plans before the date of such
cancellation, however, shall continue in effect in accordance with their terms.
Grants and awards made under the Individual Arrangements shall likewise continue
in effect in accordance with their terms.

13.15 Other Company Compensation Plans. Shares available for Awards under the
Plan may be used by the Company as a form of payment of compensation under other
Company compensation plans, whether or not existing on the date hereof. To the
extent any Shares are used as such by the Company, such Shares will reduce the
then number of Shares available under Article III of the Plan for future Awards.

13.16 Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

18



--------------------------------------------------------------------------------

ARTICLE XIV

OPTION EXCHANGE PROGRAM

14.1 Establishment of Option Exchange Program. Notwithstanding any other
provision of the Plan to the contrary, the Company, by action of the
Compensation Committee of the Board, may effect an option exchange program (the
“Option Exchange Program”), through one or more option exchange offers to be
commenced within 12 months of the approval by the stockholders; provided,
however, that in no event may more than one offer to exchange be made for any
outstanding option.

14.2 Procedure for Exchanging Options. Under the Option Exchange Program,
Eligible Employees will be offered the opportunity to exchange Eligible Options
for new grants of options (each an “Exchange Grant”), as follows:

(a) the Compensation Committee shall determine the exchange ratio for an
exchange of Eligible Options for Exchange Grants; provided, however, that the
ratio shall be such that the fair value as of either the start of the exchange
offer or the date of the exchange (for financial accounting purposes) of an
Exchange Grant shall be no more than the fair value (for financial accounting
purposes) of the Eligible Options for which the Exchange Grant is exchanged,

(b) the per share exercise price of each Exchange Grant that is a stock option
shall not be less than the fair market value of a Share on the date of issuance
of the Exchange Grant,

(c) an Exchange Grant shall not be vested or exercisable within one year after
the date of the exchange, and

(d) the expiration of each Exchange Grant will be the same as its corresponding
Eligible Option.

All other terms of the Exchange Grants shall be governed by the provisions of
the Plan. Any Eligible Employee may receive Exchange Grants where the Shares
underlying such Exchange Grants exceed either one percent of the number of
Shares or one percent of the voting power outstanding before the issuance of
such Exchange Grants.

14.3 Definitions. For purposes of this Article,

(a) “Eligible Employees” means employees of the Company other than the members
of the Company’s Board of Directors and executive officers (as defined in Rule
3b-7 under the Securities Exchange Act of 1934, as amended).

(b) “Eligible Option” means any option granted under the Plan where, as of the
date specified by the terms of the Exchange Offer (which date shall be not more
than ten business days prior to any exchange offer), the per share exercise
price of such option is greater than the higher of (i) the then-current 52-week
high trading price of the Shares and (ii) 150% of the then-current price of the
Shares.

14.4 Additional Terms. Subject to the foregoing, the Compensation Committee of
the Board of Directors shall be permitted to determine additional terms,
restrictions or requirements relating to the Option Exchange Program that they
deem necessary or advisable, consistent with the terms of the Plan.

 

19